DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of species (A) Formula 1A-1 wherein CY1 is a C5-C30 carbocyclic group and X1 is C, CY2 is a C1-C30 heterocyclic group and X2 is N, CY3 is a C5-C30 carbocyclic group and X3 is C, CY4 is a C1-C30 heterocyclic group and X4 is N, and X5 is a divalent group in the reply filed on 09/01/2020 was acknowledged.
After reconsideration of the requirement of election of species set forth in the Office Action dated 08/04/2020 and in an effort to further prosecution, the requirement of election of species with respect to the variables X1 to X4 and CY1 to CY4 ONLY was withdrawn.  The requirement of election of species with respect to "an organometallic compound represented by one of Formulae 1A-1 to 1A-3 and 1B" and "X5 is selected from (i) not present, (ii) a single bond, or (iii) a divalent group (the specific divalent group need not be specified)" was maintained.
Claims 1–20 read on the elected species.

Response to Amendment
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject overcome due to the Applicant's amendment dated 02/9/2021.
The rejection of claims 1–3, 5–14, and 16–20 under 35 U.S.C. 102(a)(2) as being anticipated by ZHENG et al. US-20180198081-A1 ("Zheng") as set forth in the previous Office Action is herein revised to reflect the amended claim language due to the Applicant's amendment dated 02/19/2021.

Response to Arguments
Applicant’s arguments from the second to the third page of the reply dated 02/19/201 with respect to the rejection of claims 1–3, 5–14, and 16–20 under 35 U.S.C. 102(a)(2) as being anticipated by ZHENG et al. US-20180198081-A1 ("Zheng") and the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over ZHENG et al. US-20180198081-A1 ("Zheng") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on the second page of the reply that as shown in the structures above, Zeng Formula 1 requires that a ring “B” is fused to the phenyl ring that is not bound to the metal of the carbazole group, which corresponds to CY5 as claimed. Claim 1 has been amended to delete "two of a plurality of neighboring groups R5 are optionally linked to form a substituted or unsubstituted C5-C30 carbocyclic group or a substituted or unsubstituted C1-C30 heterocyclic group" and to recite "a ring CY5 is a 6-membered ring or a condensed ring including two or more 6-membered rings condensed with each other, and the 6-membered ring is selected from a cyclohexane group, a cyclohexene group, a benzene group, a pyridine group, a pyrimidine group, a pyrazine group, a pyridazine group, and a triazine group" and therefore, the amended claims are not anticipated by Zeng.
Examiner's response -- The cited compound of Zeng reads on the Formula I in claim 1 as amended wherein:
5 is a C6 carbocyclic group (a benzene group);
	R1 to R4 are not required to be present, R5 is in one case -N(Q1)(Q2) which is further substituted and in another case a substituted C6 aryl group, R', R'', R7 and R8 are not required to be present;
	Q1 is hydrogen and Q2 is a C6 aryl group (a phenyl group), Q3 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are each not required to be present.

    PNG
    media_image1.png
    274
    464
    media_image1.png
    Greyscale

The claim does not specifically exclude wherein neighboring groups R5 are linked, does not exclude wherein R5 groups are further substituted, and does not require a benzene ring (a phenyl ring) CY5 to be unsubstituted.
Applicant's argument -- Applicant argues on the third page of the reply that claim 4 depends from claim 1 and for the same reasons as set forth above, claim 4 is not unpatentable under Zeng.
Examiner's response --  Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.  
The rejections under Zheng are revised to reflect the amended claim language and are respectfully maintained.

Applicant’s arguments from the third page to the fourth page of the reply dated 02/19/201 with respect to the rejection of claims 1–20 under 35 U.S.C. 103 as being not persuasive.
Applicant's argument -- Applicant argues on the fourth page of the reply that original claim 1 recites “the sum of n3 and n4 is 1 or 2, provided that a) when n3 is 0 and n4 is 1, X4 is N, b) when n3 is 1 and n4 is 0, X3 is N, and c) when n3 and n4 are 1, at least one of X3 and X4 is N." and therefore, Lin does not teach or reasonably suggest the compounds of the amended claims.
Examiner's response -- As discussed in the rejection set forth in the previous Office action and maintained below, the modified compounds of Lin are each an organometallic compound represented by Formula 1 and Formula 1A-1 wherein X3 is C, and X4 is N; and n3 is 1 and n4 is 1, and therefore meet the proviso c) "when n3 and n4 are 1, at least one of X3 and X4 is N", and the further modified compound of Lin corresponds to the claimed compound 111.
The rejection is respectfully maintained.

Applicant’s arguments on the fourth page of the reply dated 02/19/201 with respect to the rejection of claims 1–20 on the ground of nonstatutory double patenting as being unpatentable over claims 9–15 of U.S. Patent No. 10,400,003 ("'003") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- As the claims of the present application and the co-pending application has not been allowed, Applicant requests that this rejection be held in abeyance.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore this is not found persuasive.  The rejection is respectfully maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: claim 1 recites "a ring CY5 is a 6-membered ring or a condensed ring including two or more 6-membered rings condensed with each other, and the 6-membered ring is selected from a cyclohexane group, a cyclohexene group, a benzene group, a pyridine group, a pyrimidine group, a pyrazine group, a pyridazine group, and a triazine group"
It is unclear from the above limitation if "the 6-membered ring is selected from a cyclohexane group, a cyclohexene group, a benzene group, a pyridine group, a pyrimidine group, a pyrazine group, a pyridazine group, and a triazine group" refers to the 6-membered rings within the "condensed ring including two or more 6-membered rings" or it only refers to the "6-membered ring".
For purposes of examination, this limitation will be interpreted to include wherein "the 6-membered ring is selected from a cyclohexane group, a cyclohexene group, a benzene group, a pyridine group, a pyrimidine group, a pyrazine group, a pyridazine group, and a triazine group" refers to both the "condensed ring including two or more 6-membered rings" and the "6-membered ring".
Claims 2–20 are rejected as being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–3, 5–14, and 16–20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHENG et al. US-20180198081-A1 ("Zheng").
Regarding claims 1–3, 5–14, and 16–20, Zheng teaches an organic light emitting device comprising an anode, a cathode, and an organic layer, disposed between the anode and the cathode, wherein the organic layer includes a compound having a ligand LA of Formula I (¶ [0024]), wherein the organic layer is an emissive layer and further comprises a host (¶ [0092]), and wherein the organic layer has the layer structure: hole injection layer, a hole transport layer, electron blocking layer, emissive layer, hole blocking layer, electron transport layer, and electron injection layer (¶ [0031], ¶ [0034], FIG. 1).  Zheng discloses specific A of Formula I (¶ [0087]) including 
    PNG
    media_image2.png
    373
    653
    media_image2.png
    Greyscale
(page 62, upper right).
The compound of Zheng as shown above is an organometallic compound that meets the limitations of claims 1–3, and 5–14.  
The compound of Zheng as shown above is an organometallic compound represented by Formula 1 wherein:
	M is platinum (Pt);
	X1 is C, X2 is N, X3 is C, and X4 is N;
	X5 is O;
	a bond between X5 and M and a bond between X3 and M are each a covalent bond, and a bond between X2 and M and a bond between X4 and M are each a coordinate bond;
	CY1 is a C6 carbocyclic group (a benzene group), CY2 is a C5 heterocyclic group (a pyridine group); CY3 is a C6 carbocyclic group (a benzene group), CY4 is a C5 heterocyclic group (a pyridine group), and CY5 is a C6 carbocyclic group (a benzene group);
	T1 is N;
	T2 is a single bond, T3 is not required to be present, and T4 is a single bond;
	R7 and R8 are not required to be present;
3 does not exist and CY4 and CY5 are not linked to each other;
	the sum of n3 and n4 is 1, such that a) n3 is 0, n4 is 1, and X4 is N;
	R1 to R4 are not required to be present, R5 is in one case -N(Q1)(Q2) which is further substituted and in another case a substituted C6 aryl group, R', R'', R7 and R8 are not required to be present;
	a1 to a4 are each 0 and a5 is 2; 
	two neighboring groups R5 are linked to form a C12 heterocyclic group (a carbazole group) substituted with a C6 aryl group (a phenyl group);
	Q1 is hydrogen and Q2 is a C6 aryl group (a phenyl group), Q3 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are each not required to be present.
The compound of Zheng as shown above is an organometallic compound represented by Formula 1A-1 wherein:
	M is platinum (Pt);
	X1 is C, X2 is N, X3 is C, and X4 is N;
	X5 is O;
	CY1 is a C6 carbocyclic group (a benzene group), CY2 is a C5 heterocyclic group (an pyridine group);
	T1 is N;
	T2 is a single bond, T3 is not required to be present, and T4 is a single bond;
	n3 is 0 and n4 is 1;
	R1 to R2 are not required to be present;
	a1 to a2 are each 0;
	X53 is C(R53), X54 is C(R54), X55 is C(R55), X56 and X57 are not required to be present;
	R53 is hydrogen, R54 is -N(Q1)(Q2) where Q1 and Q2 are each a C6 aryl group (a phenyl group), R55 is hydrogen, R54 and R55 are linked to form a C12 heterocyclic group (a carbazole 6 aryl group (a phenyl group), and R56 to R57 are not required to be present;
	Y11, Y12, Y16, and Y17 are each C;
	CY5a is not required to be present; and
	R5a and R5b are not required to be present.
Regarding claim 20, Zheng discloses the compound, as described above with respect to claim 1.
Although claim 20 is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1.  Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Zheng discloses a compound of claim 1 as described above and does not include any components that would make it unfit for use as a diagnostic composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ZHENG et al. US-20180198081-A1 ("Zheng").
Regarding claim 4, Zheng discloses the device comprising the compound, as described above with respect to claim 1.
Zheng does not specifically disclose a compound as shown above and reproduced below wherein at least one of the circled rings is a condensed ring including at least one 5-membered ring condensed with at least one 6-membered ring:
    PNG
    media_image3.png
    271
    479
    media_image3.png
    Greyscale
.  However, Zheng teaches that the compound may have the formula of Pt(LA)(LB) wherein LA and L-B are connected to form a tetradentate ligand (¶ [0071]–[0072]), and teaches specific examples of LB including LB1 B200–LB267 (¶ [0080], page 33–41), LB285–LB236 (¶ [0080], page 42),  LB289–LB290 (¶ [0080], page 42), LB292 (¶ [0080], page 42), and LB296–LB300 (¶ [0080], page 42).  The compound above comprises ligand LB1.
Therefore, given the general formula and teachings of Zheng, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute LB1 in the compound as shown above with any one of LB200–LB267, LB285–LB236,  LB289–LB290, LB292, and LB296–LB300, because Zheng teaches the compound may have the formula of Pt(LA)(LB) wherein LA and L-B are connected to form a tetradentate ligand, and teaches specific examples of LB including LB200–LB267, LB285–LB236,  LB289–LB290, LB292, and LB296–LB300.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the emissive layer of the device of Zheng and possess the benefits taught by Zheng.  See MPEP 2143.I.(B).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select one of LB200–LB267, LB285–LB236,  LB289–LB290, LB292, and LB296–LB300, because it would have been choosing any one of 78 from the list of 300 specifically disclose LB ligands, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the emissive layer of the device of Zheng and possessing the benefits taught by Zheng.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Pt(LA)(LB
For example, the compound wherein LB1 is substituted with LB200 is shown: 
    PNG
    media_image4.png
    236
    538
    media_image4.png
    Greyscale
.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US-20150194615-A1 ("Lin").
Regarding claims 1–7, 10–14, and 16–20, Lin teaches an organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode, comprising a compound having a Pt tetradentate structure having the formula I 
    PNG
    media_image5.png
    267
    269
    media_image5.png
    Greyscale
 (¶ [0076], FIG. 3), wherein the organic layer is an emissive layer and further comprises a host (¶ [0088], ¶ [0089], ¶ [0115]), and wherein the organic layer has the layer structure: hole injection layer, a hole transport layer, electron blocking layer, emissive layer, hole blocking layer, electron transport layer, and electron injection layer (¶ [0036], ¶ [0039], FIG. 1).  Lin teaches specific examples of the compound including 
    PNG
    media_image6.png
    452
    367
    media_image6.png
    Greyscale
 (page 17), Compound 100 (page 17), and Compound 101 (page 18).  Lin teaches the compound of formula I is useful as an emitter in phosphorescent OLEDs (¶ [0028]).
Lin does not specifically teach a compound as above wherein RA and R of formula I of Lin form a ring.  However, Lin teaches that in the general formula I, wherein any adjacent RA, RB, RE, RD, R, and R' are optionally joined to form a ring.  In Compounds 98–101, RB and R are joined to form a ring.
Therefore, given the general formula and teachings of Lin, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substituted the hydrogen of RA in Compounds 98–101 for R such that RA and R form a ring, because Lin teaches any adjacent RA, RB, RE, RD, R, and R' are optionally joined to form a ring.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a phosphorescent emitter in the emissive layer of the device of Lin and possess the benefits taught by Lin.  See MPEP 2143.I.(B).
The modified Compound 98 is an organometallic compound that meets the limitations of claims 1–3, 5–7, and 10–14.  The modified Compound 99 of Lin 
    PNG
    media_image7.png
    525
    497
    media_image7.png
    Greyscale
, the modified Compound 100 of Lin, and the modified Compound 101 of Lin are each an organometallic compound that meet the limitations of claims 1–7 and 10–14.
The modified Compounds 98–101 of Lin are each an organometallic compound represented by Formula 1 wherein:
	M is platinum (Pt);
	X1 is C, X2 is C, X3 is C, and X4 is N;
	X5 is O;
	a bond between X5 and M and a bond between X3 and M are each a covalent bond, and a bond between X2 and M and a bond between X4 and M are each a coordinate bond;
	CY1 is a C6 carbocyclic group (a benzene group), CY2 is a C3–6 heterocyclic group (a pyrazole group, an imidazole group, or an azabenzimidazole group); CY3 is a C6 carbocyclic group (a benzene group), CY4 is C5 heterocyclic group (an pyridine group), and CY5 is a C6 carbocyclic group (a phenyl group);
1 is N;
	T2 to T4 are each a single bond;
	R7 and R8 are not required to be present;
	n3 is 1 and n4 is 1;
	the sum of n3 and n4 is 2 and c) n3 and n4 are 1, and X4 is N;
	R1 to R5, R', R'', R7 and R8 are not required to be present;
	a1 to a5 are each 0;
	Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are each not required to be present.
The modified Compounds 98–101 of Lin are each an organometallic compound represented by Formula 1A-1 wherein:
	M is platinum (Pt);
	X1 is C, X2 is C, X3 is C, and X4 is N;
	X5 is O;
	CY1 is a C6 carbocyclic group (a benzene group), CY2 is a C3–6 heterocyclic group (a pyrazole group, an imidazole group, or an azabenzimidazole group);
	T1 is N;
	T2 to T4 are each a single bond;
	n3 is 1 and n4 is 1;
	R1 to R2 are not required to be present;
	a1 to a2 are each 0;
	X53 is C(R53), X54 is C(R54), X55 is C(R55), X56 and X57 are not required to be present;
	R53 to R55 are each hydrogen and R56 to R57 are not required to be present;
	Y11, Y12, Y16, and Y17 are each C;
	CY5a is not required to be present; and
	R5a and R5b
Regarding claims 8–9 and 15, Lin teaches the device comprising the modified compounds, as described above with respect to claim 1.
Lin does not specifically teach a compound as above wherein ring C of formula I of Lin is a pyridine group wherein the N is coordinated with the Pt.  However, Lin teaches that in the general formula I, the rings A, B, C, and D are each independently selected from the group consisting of phenyl, pyridine, and imidazole (¶ [0071]) and Lin exemplifies compounds of formula I wherein ring C is pyridine group wherein the N is coordinated with the Pt (page 14).  In the modified Compounds 98–101 of Lin, ring C is a pyrazole group, a pyridine group, or an azabenzimidazole group.
Therefore, given the general formula and teachings of Lin, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyrazole group, pyridine group, or azabenzimidazole group in modified Compounds 98–101 of Lin with a pyridine group wherein the N is coordinated with the Pt, because Lin teaches ring C may be phenyl, pyridine, and imidazole and exemplifies compounds of formula I wherein ring C is pyridine group wherein the N is coordinated with the Pt .  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the phosphorescent emitter in the emissive layer of the device of Lin and possess the benefits taught by Lin.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select specifically pyridine, because it would have been choosing one out of three groups, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the phosphorescent emitter in the emissive layer of the device of Lin and possessing the benefits taught by Lin.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by 
The further modified compounds of Lin are equivalent to claimed compound 111 
    PNG
    media_image8.png
    121
    193
    media_image8.png
    Greyscale
 and meets the limitations of claims 8–9.
Regarding claim 20, Lin teaches the modified compounds, as described above with respect to claim 1.
Although claim 20 is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Lin teaches the modified compounds of claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9–15 of U.S. Patent No. 10,400,003 ("'003"). Although the claims at issue are not identical, they are not patentably distinct from each other because '003 
    PNG
    media_image9.png
    279
    351
    media_image9.png
    Greyscale
 (claim 10 of '003, column 243) which is an organometallic compound that meet the limitations of claims 1–15 and corresponds to claimed compound 51.  Further, claims 11–15 of '003 corresponds to instant claims 16–20.
Additionally, '003 teaches Formula 1(1) which significantly overlaps with the organometallic compound of claims 1–15.  It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the variables of Formula 1(1) to arrive at the organometallic compound of claims 1–15, because it would have been choosing from a finite number of identified, predictable solutions.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula 1(1) in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cheng et al. Chem. Sci., 2014, 5
Lai et al. Adv. Funct. Mater. 2013, 23, 5168–5176 (cited on the IDS dated 01/09/2019) discloses the compounds in Scheme 1 (page 5169); 
Itoh et al. US-20070103060-A1 teaches compounds represented by general formula (1) (¶ [0015]), including EXAMPLE 40 (¶ [0287]); and
Che et al. US-20130274473-A1 teaches compounds represented by Structure I (¶ [0036]), including Complexes 108–110 (¶ [0045], page 4).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786